Citation Nr: 1044304	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  06-12 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for a disorder of the left 
eye.  

2.  Entitlement to service connection for a disorder of the right 
eye.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J Fussell


INTRODUCTION

The Veteran had active service from October 1992 to March 1996 
and from June 1996 to June 1999.

This matter comes before the Board of Veterans' Appeals (Board) 
from a June 2005 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In October 2008, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans' Law Judge.  A copy of the 
hearing transcript has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In the June 2005 rating decision on appeal, the RO denied the 
claim for service connection for a left eye injury, finding that 
no new and material evidence had been received.  However, a 
December 2008 Board decision found that new and material evidence 
had been submitted to reopen that claim.  The Board remanded the 
matter of de novo adjudication of the claim for service 
connection for a left eye disorder and the claim for service 
connection for a right eye disorder for further development, to 
include conducting a VA examination.  

In a March 2010 Board remand it was noted that an April 2008 VA 
eye examiner reported that there were no objective signs of an 
eye functional impairment or disability and he could not resolve 
whether the Veteran's current eye conditions or visual problems 
were related to his active service without resorting to mere 
speculation.  It was stated that photophobia, permanently, is 
common after a severe chemical burn of the surface of the eyes.  
His vision on examination was not explained by any objective 
findings, nor was it consistent with the last (outpatient) VA 
examination in April 2007, when vision was recorded as 20/20 in 
each eye.  

Also in the March 2010 Board remand it was noted that on VA eye 
examination in January 2009 the diagnoses were dry eyes with 
secondary corneal superficial punctuate keratitis of both eyes 
and a refractive error.  The examiner stated that he could not 
resolve the issue of the question posed (the etiology of any eye 
disorders) without a resort to speculation because there was no 
evidence of a service injury to the eyes.  The Veteran reported a 
history of injury during service of "smoke in eye from smoke 
canisters" in 1999 but there was no evidence in the record to 
support this finding.  He had longstanding dry eyes with 
superficial punctuate keratitis of both eyes which could be a 
secondary effect to chemical/environmental exposure, but there 
was no evidence to support this finding in the Veteran.  No other 
significant ocular findings were noted in the eyes. 

The Board remanded the case in March 2010 because of the absence 
of records of a private physician in Kansas City that the Veteran 
testified treated him when he was transferred from Korea back to 
Kansas, and because of the similarity of diagnoses during service 
and on VA examination in January 2009 of superficial punctuate 
keratitis of both eyes.  Also significant was the fact that the 
reasons given for being unable to render the requested medical 
opinion were unstated at the time of the 2007 VA examination and 
because the VA examiner in January 2009 seems to have believed 
that the Veteran's statement and history of inservice eye injury 
had to be corroborated by the service treatment records (STRs) 
(which is not the case).  

The March 2010 Board provided that the Veteran was to be 
requested to provide the name and address of the physician or 
other clinical source which he testified had treated or evaluated 
him for his eyes during service upon his return from Korea to 
Kansas City, to include the inclusive dates of treatment or 
evaluation; and to request the Veteran provide the names and 
addresses of all medical care providers who treated him for a 
left and right eye disability since the last date of treatment in 
January 2009.  Further, it was requested that the Veteran be 
afforded an additional VA examination to address the etiology of 
the claimed disorders of his eyes.  

After the March 2010 Board remand, the Veteran was scheduled for 
a VA examination but, as noted in the September 2010 Supplemental 
Statement of the Case (SSOC), information on file indicates that 
the Veteran failed to report for that examination. 

However, a review of the claim file indicates that there was no 
attempt to complete the other actions requested in the March 2010 
Board remand.  Specifically, the Veteran was not contact and 
requested to provide the additional information requested in the 
March 2010 Board remand.  

Additionally, since the most recent SSOC in September 2010, 
additional VA outpatient treatment (VAOPT) records were received 
in October 2010.  In the following October 2010 Informal Hearing 
Presentation it was specifically stated that initial RO 
consideration of this additional evidence was not waived.  It was 
requested that the case be remanded.  Additional VAOPT records 
were also received in November 2010 without a waiver of initial 
RO consideration of that evidence.  

The Court has held that where there has not been compliance with 
a Board remand, the Board errs as a matter of law when it fails 
to ensure compliance.  So, another remand is therefore necessary 
to ensure proper compliance with the Board's March 2010 remand 
instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

As to the medical opinions on file that indicate that rendering 
an opinion would require a resort to speculation, this was 
recently addressed by the United States Court of Appeals for 
Veterans Claims (Court) in Jones v. Shinseki, 23 Vet. App. 382 
(2010).  In Jones, 23 Vet. App. at 390 (citing Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007)) it was held that 
"before the Board can rely on an examiner's conclusion that an 
etiology opinion would be speculative, the examiner must explain 
the basis for such an opinion or the basis must otherwise be 
apparent in the Board's review of the evidence."  

In Jones v. Shinseki, 23 Vet. App. 382 (2010) (citing Daves v. 
Nicholson, 21 Vet. App. 46 (2007)) it was noted that both 
McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006) and the 
applicable statute 38 U.S.C. § 5107(b) require some assessment of 
probability, as opposed to a definitive statement, of the cause 
of a disability and that an examination is not inadequate merely 
because a conclusion cannot be reached without resort to 
speculation, e.g., when the procurable and assembled information 
precludes such an opinion, for example if it cannot be determined 
from current medical knowledge that a specific in-service injury 
or disease can possibly cause the claimed condition or if 
information that could only have been collected in service, or 
soon thereafter, is missing, or the time for obtaining other 
information has passed.  VA is not required to proceed through 
multiple iterations of repetitive medical examinations until it 
obtains a conclusive opinion or formally declares that further 
examinations would be futile.  Of course, VA may exercise its 
discretion to seek a second opinion.  It should be made clear 
that the etiology cannot be assessed without 'resort to mere 
speculation' because the examiner (1) lacks the expertise, or (2) 
needs additional information, e.g., additional testing or 
information that is possibly available, or (3) that the examiner 
has exhausted the limits of current medical knowledge as to 
etiology, or (4) that the actual cause cannot be selected from 
multiple potential causes such that a physician could only 
speculate as to the cause, or (5) it cannot be determined from 
current medical knowledge that a specific in-service injury or 
disease can possibly cause the claimed condition.  When the 
record leaves this issue in doubt, it is the Board's duty to 
remand for further development.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the name 
and address of the physician or other 
clinical source which he testified had 
treated or evaluated him for his eyes during 
service upon his return from Korea to Kansas 
City. This should include the inclusive dates 
of treatment or evaluation. 

Upon receipt of the appropriate release, 
request all private treatment records 
indicated, if any, and associate all received 
with the file.  If any request for private 
treatment records is unsuccessful, notify the 
Veteran appropriately.  38 U.S.C.A. 
§ 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e) (2010).

2. The RO/AMC should ask the Veteran to 
provide the names and addresses of all 
medical care providers who treated him for a 
left and right eye disability since the last 
date of treatment in January 2009.  After 
securing any necessary release, such records 
should be requested, including any pertinent 
VA treatment records, and all records which 
are not duplicates should then be associated 
with the claims file.  

3.  Afford the Veteran a VA examination to 
address the etiology of the claimed disorders 
of his eyes.  

If the Veteran fails to report for the 
examination, or if an examination cannot 
otherwise be scheduled, have the claims file 
reviewed by appropriate medical personnel. 

The examiner or reviewer must have access to 
and review the claims file for the Veteran's 
pertinent medical history.  All necessary 
testing should be done and the examiner 
should review the results of any testing 
prior to completion of the examination 
report. 

The examiner or reviewer is asked to express 
an opinion as to whether the Veteran now has 
disability(ies) of either eye or both eyes 
that is/are at least as likely as not related 
to the Veteran's period of service.  

In this connection, the examiner or reviewer 
should render an opinion as to whether any 
current superficial punctuate keratitis bears 
any relationship to the superficial punctuate 
keratitis noted and diagnosed during active 
service.  A full description of any such 
relationship or why there is no relationship 
should be set forth.

The examiner or reviewer should comment on 
the inservice notation that the Veteran had 
"chronic" conjunctivitis.  Specifically, the 
examiner or reviewer is requested to state 
whether the Veteran's conjunctivitis during 
service was, in fact, chronic.  If it is 
found not to have been "chronic" during 
service a full description of the reason(s) 
of such conclusion should be set forth. 

In this connection, regardless of whether 
there is confirmation in the service 
treatment records of inservice injury(ies) of 
the Veteran's eyes, the examiner or reviewer 
should render an opinion as to whether any 
current disability(ies) of the eyes is 
consistent with the Veteran's testimony and 
statements regarding injury or injuries of 
his eyes, particularly in light of the 
Veteran's extensive work-ups for his eyes 
during service. 

Any additional observations, opinions or 
information which might be relevant to this 
case should be set forth. 

In formulating any medical opinion, the 
examiner or reviewer is asked to consider 
that the term "at least as likely as not" 
does not mean "within the realm of 
possibility."  Rather, it means that the 
weight of the medical evidence both for 
and against the conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against causation. 

If the requested opinions cannot be provided 
without resort to speculation, the examiner 
should so state and must provide the 
rationale therefore.  In this regard, the 
attention of the examiner or reviewer is 
drawn to the above cited language in Jones v. 
Shinseki, 23 Vet. App. 382 (2010).  

4.  After the above development has been 
completed, readjudicate the claims.  If the 
benefits sought remain denied, furnish the 
Veteran, and representative, an SSOC and 
return the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010). 

